Citation Nr: 1234373	
Decision Date: 10/03/12    Archive Date: 10/11/12

DOCKET NO.  10-09 860	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1. Entitlement to service connection for a back disorder manifested by pain. 

2. Entitlement to service connection for bilateral hearing loss.


ATTORNEY FOR THE BOARD

J. Nichols, Associate Counsel



INTRODUCTION

The Veteran, who is the appellant, served on active duty from June 1957 through June 1960.

This case is before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  A notice of disagreement was received in July 2009, a statement of the case was issued in February 2010, and a substantive appeal was timely received in March 2010.

A review of the Virtual VA paperless claims processing system reveals documents that are either duplicative of the evidence of record or are not pertinent to the present appeal. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he has had back pain as a result of an in-service injury and heavy lifting associated with his military occupation.  He reports that he has had back problems since 1960, that he dislocated a disk while heavy lifting in Okinawa, that he was treated for back problems in 1967, and that doctors have told him that the back pain is due to an old injury that has resulted in bone spurs on the lower portion of his spine.  The claims file contains no medical records regarding any treatment for back problems.  The file no current medical records identifying any back disorder.  

The Veteran also contends that he has had hearing difficulty since September 1960 due to noise exposure during service associated with his military occupation (construction electrician mate).  He reports that he was seen by an ear, nose, and throat doctor around 1960.  The report of a February 2010 VA examination documents the Veteran's current bilateral hearing loss disability but does not provide a nexus opinion.  The examiner indicated that she could not resolve the matter without resort to mere speculation.      

Throughout the course of this appeal the Veteran has provided credible statements regarding his history of noise exposure during service, his history of a back injury during service, and his belief that he now has hearing loss disability and a low back disorder due to service.  Outside of the Veteran's credible statements, however, the claims file lacks medical evidence that in any way links his current problems to service more than 50 years ago.  

The Board is well aware that records of inservice treatment are not available and were not lost by any fault of the Veteran.  In June 2009, VA made a formal finding that the Veteran's service treatment records were unavailable.  The Board notes that in cases where a claimant's service records are unavailable by no fault of his own, a heightened duty exists to assist the claimant in the development of the case.  See O'Hare v. Derwinski, 1 Vet. App. 365 (1991); Layno v. Brown, 6 Vet. App. 465, 469 (1994) (where the veteran's service medical records have been destroyed or lost, there is a duty to advise the veteran to obtain other forms of evidence). 

In accordance with its duty to assist, VA did send a letter to the Veteran in June 2009 listing examples of documents that can be furnished by the Veteran in substitution for service treatment records for development of his claims.  To date, the Veteran has not submitted any evidence in support of his claims other than his own statements describing his in-service injuries.  

Pursuant to VA's heightened duty to assist, VA will remand these matters to take any additional steps that can be taken to help to develop these claims.   The Veteran should be afforded a VA examination to determine the nature and likely etiology of any current back disorder.  The Veteran should also be afforded a chance for a clarification of the medical opinion from the VA audiologist who performed the February 2010 examination.
  
Prior to affording any examination, or obtaining any opinion, the agency of original jurisdiction should contact the Veteran and invite him to assist VA in obtaining any outstanding evidence or statements from others that may fill in the gaps of knowledge regarding his pertinent medical conditions from 1960 to present day.


Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and with his assistance identify any outstanding records of pertinent medical treatment from VA or private health care providers, to include any ear, nose and throat doctor and/or the private doctor and medical facility listed in the August 2008 claim form for treatment of back pain from July 1967 to October 1967.  If VA attempts to obtain any outstanding records which are unavailable, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).  

The Veteran should be reminded and encouraged to submit any other evidence, such as that listed in the June 10, 2009 VA letter, including, but not limited to buddy statements, lay statements from family members who knew his condition over the years, records of past employment physical examinations, or insurance examinations, and pharmacy prescription records.  

Ask the Veteran to once again provide a detailed history describing any symptomatology in a timeline format for any hearing or back problem since separation from service in 1960.  He should also provide his occupational history after separation from service.

2. Schedule the Veteran for a VA examination with an appropriate examiner to determine the nature and likely etiology of any current back disability.

The claims file must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report.  Opinions should be provided based on the results of examination, a review of the evidence in the record, and sound medical principles.  All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.  All tests and studies deemed necessary should be conducted.

Based on a thorough review of the claims file and any examination findings, the examiner should address the following:

a. Does the Veteran have a current back disability?  If so, please specify the diagnosis or diagnoses and address the subsequent questions.

b. After considering the Veteran's military and medical history, the examiner is requested to provide a clear, well-supported medical opinion as to whether it is at least as likely as not (50 percent probability or more) that any currently diagnosed back disability was incurred in or is related to the Veteran's period of service from June 1957 to June 1960.  The examiner should specifically comment on the relationship, if any, between the current back diagnosis and any injury that was sustained to the Veteran's back during service.

The examiner is advised that the Veteran is competent to report his symptoms and history, and that such reports, including those of continuity of symptomatology, must be acknowledged and considered in formulating any opinion.  Such reports may include lay statements by the Veteran regarding his back condition.

If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.

3. Return the case file, including any new evidence associated with the file since the February 2010 VA audio examination, to the medical professional who performed that examination.  Address the following:

a. After considering the Veteran's self-reported history to include the Veteran's post-service occupation and symptomatology, as well as any additional evidence or statements added to the file, the examiner is requested to provide a clear, well-supported medical opinion as to whether it is at least as likely as not (50 percent probability or more) that his current bilateral hearing loss was incurred in or is related to the Veteran's period of service from June 1957 to June 1960.  The examiner should specifically comment on the relationship, if any, between the current hearing disability and any event that occurred during service, assuming them to be true, that contributed to his acoustic trauma.  

The examiner is advised that the Veteran is competent to report his symptoms and history, and that such reports, including those of continuity of symptomatology, must be acknowledged and considered in formulating any opinion.  Such reports may include lay statements by the Veteran regarding his hearing loss disability.

If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.

4. After the above-mentioned development has been completed, adjudicate the claim.  If any benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


